   Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 1 of 18 PageID #:359



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STRUCTURAL IRON WORKERS
LOCAL UNION NO. 1 PENSION
TRUST FUND,                                   CASE No. 1:17cv04922
                  Plaintiff,                  JUDGE: Hon. John Z. Lee
       v.
                                              MAG. Judge: Hon. Mary M. Rowland
HARRIS DAVIS REBAR, LLC,

                  Defendant.


                         ANSWER and AFFIRMATIVE DEFENSES

       NOW COMES the Defendant Harris Davis Rebar, LLC (“HDR” or “Defendant”), by and

through its attorneys, to file its Answer and Affirmative Defenses to Plaintiff Structural Iron

Workers Local Union No.1 Pension Trust Fund’s (the “Fund”) Complaint as follows:

                                   JURISDICTION AND VENUE

       1.      This action arises under Sections 502 and 515 of the Employee Retirement

Income Security Act (hereinafter referred to as “ERISA”) (20 U.S.C. §§ 1132 and 1145) and

under Section 4301 of the Multiemployer Pension Plan Amendment Act of 1980 (29 U.S.C. §

1451). This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 1132, 1145, and 1451(c).

       ANSWER:        HDR admits that the Fund’s claims purport to arise under Section 502 and

515 of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., and

under Section 4301 of the Multiemployer Pension Plan Amendment Act of 1980, 29 U.S.C. §

1451. HDR admits that this Court has held that it has jurisdiction over the subject matter of this

action. Except as expressly admitted, HDR denies the remaining allegations in this paragraph.
    Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 2 of 18 PageID #:360



       2.      Venue is proper in this Court pursuant to 29 U.S.C. §§ 1132(e)(2) and 1451(d) in

that the PENSION FUND is administered at 7700 Industrial Drive, Forest Park, Illinois 60130,

and pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred in the Northern District of Illinois, Eastern Division.

       ANSWER:         HDR admits that venue is appropriate in this Court, that the Fund is

administered at 7700 Industrial Drive, Forest Park, Illinois 60130, and that the Fund purports that

a substantial part of the events and omissions that give rise to the Fund’s claims occurred in the

Northern District of Illinois, Eastern District. Except as expressly admitted, HDR denies the

remaining allegations in this paragraph.

                                             PARTIES

       3.      The PENSION FUND is a multiemployer defined benefit pension fund

jointly administered pursuant to 29 U.S.C. §186(c)(5) and as defined under 29 U.S.C. §1002(35).

       ANSWER:         HDR admits the allegations in this paragraph.

       4.      The Defendant HARRIS DAVIS is a Delaware limited liability corporation

which maintains its principal place of business in Bellevue, Nebraska.

       ANSWER:         HDR admits the allegations in this paragraph.

                             FACTS COMMON TO ALL COUNTS

       5.      Davis J.D. Steel, LLC (now known as FKADJDS, LLC) (“Davis JD”) began

operations in 2005 to provide rebar placement services in all jurisdictions east of the Rocky

Mountains in the continental United States.

       ANSWER:         HDR lacks sufficient knowledge or information to admit or deny the

allegations in this paragraph and therefore denies the allegations in this paragraph.

       6.      Davis JD’s ownership was and is composed as follows:



                                                  2
    Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 3 of 18 PageID #:361




                   Member:                             Ownership Interest:
                   Davis Rebar                                                50%
                   J.D. Steel                                                 50%


        ANSWER:        HDR lacks sufficient knowledge or information to admit or deny the

allegations in this paragraph and therefore denies the allegations in this paragraph.

        7.     The principals of Davis JD formed Old Chicago Steel, LLC (“Old Chicago”) in

2010 for the sole purpose of avoiding Illinois workers’ compensation laws.

        ANSWER:        HDR lacks sufficient knowledge or information to admit or deny the

allegations in this paragraph and therefore denies the allegations in this paragraph.

        8.     Old Chicago’s ownership was and is composed as follows:

                   Member:                             Ownership Interest:
                   Davis Rebar                                                40%
                   J.D. Steel                                                 45%
                   Roger Strubel                                              15%

        ANSWER:        HDR lacks sufficient knowledge or information to admit or deny the

allegations in this paragraph and therefore denies the allegations in this paragraph.

        9.     Other than the name, the operations of Davis JD and Old Chicago were one in the

same.

        ANSWER:        HDR denies the allegations in this paragraph.

        10.    For all times relevant, Davis JD was under common control with Old

Chicago and, therefore, was a member of the controlled group with Old Chicago as defined by 29

U.S.C. § 1301(b)(1) (hereinafter Old Chicago and Davis JD shall collectively be referred to as

“Old Chicago/Davis JD”).

        ANSWER:        This allegation states a conclusion of law to which no answer is required;




                                                 3
      Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 4 of 18 PageID #:362



to the extent an answer is required, HDR lacks sufficient knowledge or information to admit or

deny the allegations in this paragraph and therefore denies the allegations in this paragraph.

        11.    Old Chicago/Davis JD became signatory to a Collective Bargaining Agreement

(“CBA”) with the Structural Iron Workers Local Union No. 1 (“Local 1”).                 (Collective

Bargaining Agreement is attached as Exhibit 1); (Compliance Agreement is attached as Exhibit

2).

        ANSWER:        HDR denies the allegations in this paragraph, and further notes that the

referenced CBA is the best evidence of its own content.

        12.    Pursuant to the CBA, Old Chicago/Davis JD was bound to the Agreement and

Declaration of Trust which created the PENSION FUND (“Trust Agreement”).

        ANSWER:        HDR denies the allegations in this paragraph, and further notes that the

referenced CBA is the best evidence of its own content.

        13.    Pursuant to the CBA and Trust Agreement, Old Chicago/Davis JD was required

to submit monthly contributions to the PENSION FUND on behalf of its employees working

within the Trade and Territorial Jurisdiction of Local 1. (Exhibit 1).

        ANSWER:        HDR denies the allegations in this paragraph, and further notes that the

referenced CBA and Trust Agreement are the best evidence of their own content.

        14.    In November 2012, Old Chicago/Davis JD closed on the sale of their assets to

HARRIS DAVIS (hereinafter the asset sale shall be referred to as the “Asset Sale”).

        ANSWER:        HDR denies the allegations in this paragraph.

        15.    Following the Asset Sale, Old Chicago/Davis JD ceased performing work

in the jurisdiction of Local 1.




                                                 4
    Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 5 of 18 PageID #:363



       ANSWER:          HDR denies the allegations in this paragraph.

       16.        Part and parcel to the Asset Sale was the negotiation of the National

Reinforcing Steel Agreement (“NRSA”) between HARRIS DAVIS and the International

Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers AFL-CIO

(“International Union”). (NRSA is attached as Exhibit 3).

       ANSWER:          HDR denies the allegations in this paragraph.

       17.        The NRSA was specifically structured by HARRIS DAVIS in order to avoid any

obligation to contribute to any multiemployer defined benefit pension fund, including but not

limited to the PENSION FUND.

       ANSWER:          HDR denies the allegations in this paragraph.

       18.        In 2014, HARRIS DAVIS continued/resumed the work of Old Chicago/Davis

JD in the continental United States, including in the Trade and Territorial Jurisdiction of Local 1.

       ANSWER:          HDR denies the allegations in this paragraph.

       19.        However, when HARRIS DAVIS performed work in the Trade and Territorial

Jurisdiction of Local 1, it did not have an obligation to contribute to the PENSION FUND.

       ANSWER:          HDR admits that it does not, and has never had, any obligation to

contribute to the Fund. Except as expressly admitted, HDR denies the remaining allegations in

this paragraph.

       20.        On November 7, 2014, the PENSION FUND sent Old Chicago/Davis JD a

Second Amended Notice and Demand for Withdrawal Liability in the amount of $212,169.00

for the calendar year ending December 31, 2014 as Old Chicago/Davis JD’s sale of assets to




                                                 5
    Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 6 of 18 PageID #:364



HARRIS DAVIS was a transaction with a principal purpose of avoiding withdrawal liability

under 29 U.S.C. § 1392. (Second Amended Notice and Demand is attached as Exhibit 4).

       ANSWER:         HDR admits that the Fund sent a revised demand for withdrawal liability

to Old Chicago and Davis JD dated November 7, 2014, and that this document is the best

evidence of the Fund’s claims against those entities and, in HDR’s case, the Fund’s decision to

abandon its claims against HDR.         Except as expressly admitted, HDR denies the remaining

allegations in this paragraph.

       21.     In April 2015, Old Chicago/Davis JD initiated arbitration on the issue of

whether Old Chicago/Davis JD acted to evade or avoid withdrawal liability under 29 U.S.C.

§1392 by selling their assets to HARRIS DAVIS. The Arbitration is still currently pending and

the parties are engaged in discovery.

       ANSWER:         Based on information and belief, HDR admits that Old Chicago and Davis

JD initiated a withdrawal liability arbitration challenging the withdrawal liability that has been

assessed against those entities.    Except as expressly admitted, HDR denies the remaining

allegations in this paragraph.

       22.     Old Chicago/Davis JD contest that they are liable for any withdrawal liability.

       ANSWER:         Based on information and belief, HDR admits that Old Chicago and Davis

JD have contested that they are liable for any withdrawal liability from the Fund. Except as

expressly admitted, HDR denies the remaining allegations in this paragraph.

                            COUNT I – SUCCESSOR LIABILITY

       23.     Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-

22 of this Complaint with the same force and effect as if fully set forth herein.

       ANSWER:         HDR incorporates its responses to the Fund’s allegations contained in




                                                 6
    Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 7 of 18 PageID #:365



paragraphs 1 – 22 of this Complaint.

       24.     Prior to the Asset Sale, HARRIS DAVIS, through Jeff Green, had knowledge

of Old Chicago/Davis JD’s obligation to contribute to the PENSION FUND.

       ANSWER:         HDR denies the allegations in this paragraph.

       25.     HARRIS DAVIS and Old Chicago/Davis JD structured the Asset Sale and the

NRSA specifically with the intent to avoid having an obligation to pay withdrawal liability to the

PENSION FUND.

       ANSWER:         HDR denies the allegations in this paragraph.

       26.     Jeff Green was the President of Old Chicago/Davis JD prior to its cessation of

operations.

       ANSWER:         HDR denies the allegations in this paragraph,

       27.     Jeff Green now serves as the President of HARRIS DAVIS.

       ANSWER:         HDR denies the allegations in this paragraph.

       28.     Jeff Green, through Davis Rebar, maintained an ownership interest in Old

Chicago/Davis JD prior to its cessation of operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       29.     Jeff Green maintains an ownership interest in HARRIS DAVIS.

       ANSWER:         HDR admits the allegations in this paragraph.

       30.     Roger Strubel served as the principal salesman for Old Chicago/Davis JD

prior to its cessation of operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       31.     For some time following the closing of the Asset Sale, Roger Strubel served as the




                                                7
    Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 8 of 18 PageID #:366



principal salesman for HARRIS DAVIS.

       ANSWER:         HDR denies the allegations in this paragraph.

       32.     Roger Strubel maintained a 15% profit contract with Davis JD and a 15%

ownership interest in Old Chicago prior the cessation of Old Chicago/Davis JD’s operations.

       ANSWER:         HDR lacks sufficient knowledge or information to admit or deny the

allegations in this paragraph and therefore denies the allegations in this paragraph.

       33.     For some time following the closing of the Asset Sale, Roger Strubel

maintained an ownership interest in HARRIS DAVIS.

       ANSWER:         HDR admits that Roger Struble maintained a nine percent ownership

interest in HDR from the closing of the Asset Sale until April 26, 2014. Except as expressly

admitted, HDR denies the remaining allegations in this paragraph.

       34.     Old Chicago/Davis JD’s principal offices were in Bellevue, Nebraska prior to its

cessation of operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       35.     HARRIS DAVIS’s principal offices are currently in Bellevue, Nebraska.

       ANSWER:         HDR admits the allegations of this paragraph.

       36.     Brian Schifferer was employed by Old Chicago/Davis JD as a General

Foreman/Field Superintendent in Local 1’s Trade and Territorial Jurisdiction prior to the

cessation of its operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       37.     HARRIS DAVIS employed Brian Schifferer as a General Foreman/Field

Superintendent in Local 1’s Trade and Territorial Jurisdiction after the closing of the Asset Sale.




                                                 8
    Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 9 of 18 PageID #:367



       ANSWER:         HDR admits that Brian Schifferer was employed by HDR and may have

performed work, among other geographic locations, within Local 1’s Trade and Territorial

Jurisdiction after the closing of the Asset Sale. Except as expressly admitted, HDR denies the

remaining allegations of this paragraph.

       38.     Tim Anthony was employed by Old Chicago/Davis JD as a Superintendent in

Local 1’s Trade and Territorial Jurisdiction prior to the cessation of its operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       39.     HARRIS DAVIS employed Tim Anthony as a Superintendent in Local 1’s

Trade and Territorial Jurisdiction after the closing of the Asset Sale.

       ANSWER:         HDR admits that Tim Anthony was employed by HDR and may have

performed work, among other geographic locations, within Local 1's Trade and Territorial

Jurisdiction after the closing of the Asset Sale. Except as expressly admitted, HDR denies

remaining allegations in this paragraph.

       40.     Tim Anthony continued to use the same mobile phone number for HARRIS

DAVIS as he did for Old Chicago/Davis JD to communicate with customers.

       ANSWER:         HDR denies the allegations in this paragraph.

       41.     Following the asset sale, HARRIS DAVIS began using the equipment

of Old Chicago/Davis JD to perform work, including but not limited to at least one vehicle that

was used by employees working within Local 1’s Trade and Territorial Jurisdiction prior the

closing of the Asset Sale.

       ANSWER:         HDR denies the allegations in this paragraph.

       42.     Upon information and belief, many other employees of Old Chicago/Davis




                                                  9
   Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 10 of 18 PageID #:368



JD were subsequently employed by HARRIS DAVIS.

       ANSWER:        HDR denies the allegations in this paragraph.

       43.     Upon information and belief, HARRIS DAVIS performs work for some of

the same customers that Old Chicago/Davis JD did prior to its cessation of operations.

       ANSWER:        HDR denies the allegations in this paragraph.

       44.     Upon information and belief, HARRIS DAVIS uses the same material suppliers

that were used by Old Chicago/Davis JD.

       ANSWER:        HDR denies the allegations in this paragraph.

       45.     Old Chicago/Davis JD and HARRIS DAVIS perform the same type of work

– rebar placement.

       ANSWER:        HDR denies the allegations in this paragraph.

       46.     HARRIS DAVIS is the successor entity to Old Chicago/Davis JD and should be

liable for the withdrawal liability of Old Chicago/Davis JD, plus interest and liquidated damages.

       ANSWER:        This allegation states a conclusion of law to which no answer is required;

to the extent an answer is required, HDR denies the allegations in this paragraph.

       47.     Plaintiff has complied with all conditions precedent in bringing this suit.

       ANSWER:        HDR denies the allegations in this paragraph.

       48.     Defendant HARRIS DAVIS is obligated to pay the reasonable attorney’s fees

and court costs incurred by the Plaintiff pursuant to the Collective Bargaining Agreement,

Trust Agreements and 29 U.S.C. §1451(e).

       ANSWER:        HDR denies the allegations in this paragraph.




                                                10
   Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 11 of 18 PageID #:369



       Plaintiff’s WHEREFORE provision, and each of its subparts, contains allegations to

which no response is required; to the extent that a response may be required, Defendant denies

that the Fund is entitled to any relief whatsoever, and further denies that it has committed any

unlawful or wrongful act.

                                           COUNT II –
                                       ALTER EGO LIABILITY

       49.     Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-48

of this Complaint with the same force and effect as if fully set forth herein.

       ANSWER:         HDR incorporates its responses to the Fund’s allegations contained in

paragraphs 1 - 48 of this Complaint.

       50.     HARRIS DAVIS and Old Chicago/Davis JD structured the Asset Sale and

the NRSA specifically with the intent to avoid having an obligation to pay withdrawal liability

to the PENSION FUND.

       ANSWER:         HDR denies the allegations in this paragraph.

       51.     Jeff Green was the President of Old Chicago/Davis JD prior to its cessation of

operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       52.     Jeff Green now serves as the President of HARRIS DAVIS.

       ANSWER:         HDR denies the allegations of this paragraph.

       53.     Jeff Green, through Davis Rebar, maintained an ownership interest in Old

Chicago/Davis JD prior to its cessation of operations.

       ANSWER:         HDR denies the allegations of this paragraph.

       54.     Jeff Green maintains an ownership interest in HARRIS DAVIS.




                                                 11
   Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 12 of 18 PageID #:370



       ANSWER:         HDR admits the allegations in this paragraph.

       55.     Roger Strubel served as the principal salesman for Old Chicago/Davis JD

prior to its cessation of operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       56.     For some time following the closing of the Asset Sale, Roger Strubel served as the

principal salesman for HARRIS DAVIS.

       ANSWER:         HDR denies the allegations in this paragraph.

       57.     Roger Strubel maintained a 15% profit contract with Davis JD and a 15%

ownership interest in Old Chicago prior the cessation of Old Chicago/Davis JD’s operations.

       ANSWER:         HDR lacks sufficient knowledge or information to admit or deny the

allegations in this paragraph and therefore denies the allegations in this paragraph.

       58.     For some time following the closing of the Asset Sale, Roger Strubel

maintained an ownership interest in HARRIS DAVIS.

       ANSWER:         HDR admits that Roger Struble maintained a nine percent ownership

interest in HDR from the closing of the Asset Sale until April 26, 2014. Except as expressly

admitted, HDR denies the remaining allegations in this paragraph.

       59.     Old Chicago/Davis JD’s principal offices were in Bellevue, Nebraska prior to its

cessation of operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       60.     HARRIS DAVIS’s principal offices are currently in Bellevue, Nebraska.

       ANSWER:         HDR admits the allegations of this paragraph.

       61.     Brian Schifferer was employed by Old Chicago/Davis JD as a General




                                                 12
   Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 13 of 18 PageID #:371



Foreman/Field Superintendent in Local 1’s Trade and Territorial Jurisdiction prior to the

cessation of its operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       62.     HARRIS DAVIS employed Brian Schifferer as a General Foreman/Field

Superintendent in Local 1’s Trade and Territorial Jurisdiction after the closing of the Asset Sale.

       ANSWER:         HDR admits that Brian Schifferer was employed by HDR and may have

performed work, among other geographic locations, within Local 1’s Trade and Territorial

Jurisdiction after the closing of the Asset Sale. Except as expressly admitted, HDR denies the

remaining allegations of this paragraph.

       63.     Tim Anthony was employed by Old Chicago/Davis JD as a Superintendent in

Local 1’s Trade and Territorial Jurisdiction prior to the cessation of its operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       64.     HARRIS DAVIS employed Tim Anthony as a Superintendent in Local 1’s

Trade and Territorial Jurisdiction after the closing of the Asset Sale.

       ANSWER:         HDR admits that Tim Anthony was employed by HDR and may have

performed work, among other geographic locations, within Local 1’s Trade and Territorial

Jurisdiction after the closing of the Asset Sale. Except as expressly admitted, HDR denies

remaining allegations in this paragraph.

       65.     Tim Anthony continued to use the same mobile phone number for HARRIS

DAVIS as he did for Old Chicago/Davis JD to communicate with customers.

       ANSWER:         HDR denies the allegations in this paragraph.

       66.     Following the asset sale, HARRIS DAVIS began using the equipment




                                                 13
   Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 14 of 18 PageID #:372



of Old Chicago/Davis JD to perform work, including but not limited to at least one vehicle that

was used by employees working within Local 1’s Trade and Territorial Jurisdiction prior the

closing of the Asset Sale.

       ANSWER:         HDR denies the allegations in this paragraph.

       67.     Upon information and belief, many other employees of Old Chicago/Davis

JD were subsequently employed by HARRIS DAVIS.

       ANSWER:         HDR denies the allegations in this paragraph.

       68.     Upon information and belief, HARRIS DAVIS performs work for some of

the same customers that Old Chicago/Davis JD did prior to its cessation of operations.

       ANSWER:         HDR denies the allegations in this paragraph.

       69.     Upon information and belief, HARRIS DAVIS uses the same material suppliers

that were used by Old Chicago/Davis JD.

       ANSWER:         HDR denies the allegations in this paragraph.

       70.     The principals of HARRIS DAVIS established HARRIS DAVIS to avoid

liability to the PENSION FUND.

       ANSWER:         HDR denies the allegations in this paragraph.

       71.     Allowing HARRIS DAVIS to escape liability of the withdrawal liability owed

by Old Chicago/Davis JD would sanction an injustice.

       ANSWER:         HDR denies the allegations in this paragraph.

       72.     HARRIS DAVIS is the alter ego of Old Chicago/Davis JD and should be liable

for the withdrawal liability of Old Chicago/Davis JD, plus interest and liquidated damages.

       ANSWER:         This allegation states a conclusion of law to which no answer is required;




                                               14
   Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 15 of 18 PageID #:373



to the extent an answer is required, HDR denies the allegations in this paragraph.

       73.     Plaintiff has complied with all conditions precedent in bringing this suit.

       ANSWER:        HDR denies the allegations in this paragraph.

       74.     Defendant HARRIS DAVIS is obligated to pay the reasonable attorney’s fees

and court costs incurred by the Plaintiff pursuant to the Collective Bargaining Agreement,

Trust Agreements and 29 U.S.C. §1451(e).

       ANSWER:        HDR denies the allegations in this paragraph.

       Plaintiff’s WHEREFORE provision, and each of its subparts, contains allegations to

which no response is required; to the extent that a response may be required, Defendant denies

that the Fund is entitled to any relief whatsoever, and further denies that it has committed any

unlawful or wrongful act.

                     AFFIRMATIVE AND ADDITIONAL DEFENSES

                                   First Affirmative Defense

       The Fund’s Complaint fails to state a claim upon which relief can be granted.

                                  Second Affirmative Defense

       The Fund issued its Second Amended Notice and Demand for Withdrawal Liability

against both Old Chicago and Davis JD on November 7, 2014. The Fund waited almost three

more years before filing this complaint against HDR and as such the Fund’s claims for

withdrawal liability should be barred on equitable grounds, including by way of example and

without limitation, waiver, laches, and estoppel, and statutory grounds, including by way of

example and without limitation, 29 U.S.C. § 1399(b)(1)’s requirement that the Fund assess

withdrawal liability “[a]s soon as practicable after an employer’s … withdrawal”.




                                                15
     Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 16 of 18 PageID #:374



                                  Third Affirmative Defense

        Old Chicago and Davis JD have already made all of the required interim payments, as

required under 29 U.S.C. § 1392, to satisfy the withdrawal liability asserted against HDR such

that, by way of example and without limitation, “successor” or “alter ego” liability is not

available.

                                  Fourth Affirmative Defense

        HDR reserves the right to raise additional affirmative defenses that may be discovered

during the course of this action, and hereby fully includes by reference the allegations contained

in its complaint against the Fund at Northern District of Illinois Case No. 1:17-cv-06473, at Dkt.

1.

        WHEREFORE, HDR respectfully requests the Court grant the following relief:

        1.     Judgment be entered dismissing Plaintiff’s Complaint on the merits and with

               prejudice;

        2.     Awarding Defendant their attorneys’ fees, costs, and disbursements, as

               appropriate; and

        3.     Directing such other relief as the Court deems just and equitable.




                                                16
  Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 17 of 18 PageID #:375



Date: November 13, 2018
                                         /s/ Michael G. Congiu
                                         Michael G. Congiu

                                         Michael G. Congiu
                                         LITTLER MENDELSON, P.C.
                                         1300 IDS Center
                                         80 South 8th Street
                                         Minneapolis, MN 55402.2136
                                         Telephone: 612.313.7656

                                         321 N. Clark Street, Suite 1000
                                         Chicago, IL 60654
                                         312.795.3289
                                         mcongiu@littler.com

                                         Kevin L. Wright
                                         Melissa Harclerode
                                         LITTLER MENDELSON, P.C.
                                         1650 Tysons Blvd., Suite 700
                                         McLean, VA 22102
                                         703.442.8425
                                         klwright@littler.com
                                         mharclerode@littler.com

                                         ATTORNEYS FOR DEFENDANT




                                       17
Case: 1:17-cv-04922 Document #: 35 Filed: 11/13/18 Page 18 of 18 PageID #:376



                                CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of November, 2018, a true and correct copy of the

 foregoing DEFENDANT’S ANSWER filed with the Clerk of Court using the CM/ECF system,

 which will then send a notification of such filing to the following counsel of record:

    Jeffery A. Krol (6300262)
    Joseph E. Mallon (6280529)
    (lead trial attorney)
    Matthew D. Grabell (6312929)
    Johnson & Krol, LLC
    311 S. Wacker Drive, Suite 1050
    Chicago, IL 60606
    312.372.8587
    jeffkrol@johnsonkrol.com
    mallon@johnsonkrol.com
    grabell@johnsonkrol.com



                                                  /s/ Michael G. Congiu
                                                  Michael G. Congiu




                                                18
